Citation Nr: 1123147	
Decision Date: 06/16/11    Archive Date: 06/28/11

DOCKET NO.  09-46 964	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUE

Entitlement to accrued benefits.


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The Veteran served on active duty from August 1974 to December 1994.  He died in January 2007.  The appellant is his surviving spouse.

This appeal comes before the Board of Veterans' Appeals (Board) from rating decisions by the Togus, Maine Regional Office (RO) of the United States Department of Veterans Affairs (VA).  In a January 2008 rating decision, the RO denied service connection for the cause of the Veteran's death.  The appellant initiated an appeal of that decision.  In an August 2009 rating decision, the RO granted service connection for the cause of the Veteran's death, and established basic eligibility to Dependents' Educational Assistance.  In an October 2009 statement of the case (SOC), the RO indicated that entitlement to accrued benefits was denied.  The appellant appealed the denial of accrued benefits.  Entitlement to accrued benefits is the issue on appeal before the Board.


FINDINGS OF FACT

1.  At the time of the Veteran's death in January 2007, he had a claim pending for service connection for a brain tumor.

2.  The cause of the Veteran's death was a glioblastoma brain tumor diagnosed in 2005.

3.  There was no competent opinion in the claims file at the date of the Veteran's death that linked his brain tumor to service.


CONCLUSION OF LAW

The criteria for entitlement to accrued benefits have not been met.  38 U.S.C.A. § 5121 (West 2002 & Supp. 2010); 38 C.F.R. § 3.1000(a) (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2010).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

In this case, preadjudication notice was provided to the appellant in November 2007 concerning what information and evidence was needed to substantiate her claims, as well as what information and evidence must be submitted by her and what information and evidence will be obtained by VA.  

However, a claim for accrued benefits is based on the evidence in the claims folder at the time of the Veteran's death.  The Board notes that VA treatment records dated prior to or on the date of death are deemed to be in file.  VA treatment records have been associated with the claims file in this case, and the appellant did not indicate that there was any additional VA treatment in response to the November 2007 VCAA letter.  Thus, there is no additional evidence that could be obtained to support the accrued benefits claim, and no prejudice will result from the Board adjudicating the claim.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran).  See also 38 U.S.C.A. § 5103A (West 2002); Wensch v. Principi, 15 Vet. App. 362, 368 (2001); 38 C.F.R. 
§ 3.159(c) (2010).

Analysis

Upon the death of an individual receiving VA benefits payments, certain persons, including the surviving spouse, shall be paid periodic monetary benefits to which the deceased beneficiary was entitled at the time of death under existing ratings or decisions, or those based on evidence in the file at date of death, and due and unpaid.  38 U.S.C.A. § 5121 (West 2002 & Supp. 2010); 38 C.F.R. § 3.1000(a) (2010).  

In 2005, the Veteran filed a claim for service connection for a brain tumor, claimed as due to radiation exposure.  When the Veteran died in January 2007, the RO had not yet issued a decision on the Veteran's claim.  The death certificate lists the cause of the Veteran's death as glioblastoma, brain tumor.  The appellant filed a claim for survivor's benefits based on service connection of the cause of the Veteran's death.  The RO initially denied, but ultimately granted, service connection for the cause of the Veteran's death.

An application for accrued benefits must be filed within one year after the death of the veteran.  38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000.  The appellant filed her claim for survivor's benefits, including accrued benefits, in March 2007, within one year after the Veteran's death in January 2007.  Thus, the filing of her claim was timely.

The evidence in the file at the time of the Veteran's death included the Veteran's service treatment records, VA treatment records, VA examination reports for other conditions, and some private records of his cancer treatment from 2005 forward.  In 1996, he requested service connection for hearing loss, but was denied because his hearing was within normal limits for VA purposes on the 1996 VA examination.  Service connection for tinnitus was established.  The claim for carpal tunnel syndrome was denied as there was no evidence linking the condition to service. 

Private treatment records show that the Veteran presented to the emergency room in October 2005 complaining of lightheadedness, shortness of breath, and sudden onset of headache; over the course of an hour he developed acute confusion.  His wife told the care provider that he had developed a rapid onset headache that morning, which is what prompted the visit to the emergency room.  CT scan showed findings consistent with a glioma, and subsequent biopsy confirmed such.  Upon taking the Veteran's history, it was indicated that the only prior history was a headache which occurred about 10 days prior, was short-lived and that he otherwise had no significant neurological history.  On a visit following discharge, he reported left eye visual disturbance and occasional confusion.  

In a January 2006 private treatment record, the Veteran's military history was noted.  The Veteran reported loading bombs used in Vietnam, working on weapon ranges, exposure to smoke and fire in Kuwait and Iraq, some asbestos exposure and running an x-ray clinic.  However, no opinion as to the possible etiology of his brain tumor was provided.

Prior to the Veteran's death, the RO requested confirmation of the Veteran's claimed radiation exposure from the Naval Dosimetry Center.  The response was received after the Veteran's death and indicated that there were no reports of radiation exposure for the Veteran.

VA treatment records primarily show treatment for the Veteran's skin condition.  A January 2001 neurology clinic note revealed the Veteran presented for an annual examination and was having no current problems.  Cranial nerves 2-12 were intact.  

After the Veteran's death, during the pendency of the appellant's appeal for service connection for the cause of the Veteran's death, VA sought a file review and opinion from a VA physician.  A VA neurologist reviewed the claims file, and in August 2009 provided the opinion that it is at least as likely as not that the glioblastoma brain tumor that caused the Veteran's death had its onset during the Veteran's active service.  The neurologist noted that the Veteran's service treatment records showed multiple symptoms, including tinnitus, hearing loss, decreased visual acuity, intermittent diplopia, headaches, and stuttering, that are typical early signs and symptoms of brain tumors.  Based on this opinion and medical treatise information, the RO granted the appellant's claim for service connection for the cause of death.

While the evidence was ultimately sufficient to establish service connection for the cause of the Veteran's death, entitlement to accrued benefits must be determined based on evidence that was physically present or constructively present in the Veteran's claims file when he died.  See 38 U.S.C.A. § 5121(a); see also Ralston v. West, 13 Vet. App. 108, 113 (1999).

In this case, the evidence of record at the time of the Veteran's death showed complaints of headaches, tinnitus, hearing loss, visual disturbance, and stuttering in service, but no post-service neurological problems (other than carpal tunnel syndrome) until 2005 when he was diagnosed with his brain tumor.  Importantly, none of the evidence of record at the time of the Veteran's death contained any competent opinion suggesting that the Veteran's brain tumor was related to or began during his military service.  

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In order to prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Pond v. West, 12 Vet App. 341, 346 (1999).

Moreover, where a veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and brain tumors become manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).  In addition, certain diseases can be service connected on a presumptive basis as being due to radiation exposure.  See 38 C.F.R. §§ 3.309, 3.311.  

In this case, there was no competent evidence in the record at the time of his death linking the Veteran's seemingly innocuous complaints of headaches, tinnitus, hearing loss, visual disturbance, and stuttering in service to the brain tumor diagnosed 10 years after his discharge from service.  The evidence ultimately establishing such a relationship was the VA medical opinion prepared in 2009, more than 2 years after the Veteran's death.  While the report was prepared by a VA physician, such report was not in existence contemporaneous with the Veteran's death.  As such, it cannot be deemed to have been in VA's constructive possession at the time of his death.  See Ralston, supra.  Thus, that opinion cannot be used to establish entitlement to accrued benefits.  

Moreover, the evidence of record at the time of the Veteran's death did not show that a brain tumor was even suspected in service or within one year following discharge from service, and there was no evidence of record establishing radiation exposure to support the claim under that theory of entitlement.  

In summary, as there was no competent evidence physically or constructively in the file at the time of the Veteran's death that linked his brain tumor to service, entitlement to accrued benefits must be denied. 

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Entitlement to accrued benefits is denied.




____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


